Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II claims 3-20 in the reply filed on 06/01/2022 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. (hereinafter “Ju”).
Regarding claim 3, Ju discloses one or more computing devices (cart robot 100 in figure 1, paragraph 0037)

    PNG
    media_image1.png
    594
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    427
    media_image2.png
    Greyscale
 

comprising: one or more processors (learning processor 195); and one or more computer-readable media storing (150 of figure 1) computer-executable instructions that, when executed, cause the one or more processors to perform acts (paragraph 0051) 

    PNG
    media_image3.png
    169
    411
    media_image3.png
    Greyscale


comprising: receiving sensor data generated by a sensor in an environment, the sensor data identifying an item (step 510 of figure 5, acquire product data, see paragraph 0039, code input interface which may include a bar code is used to acquire the product data)

    PNG
    media_image4.png
    187
    409
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    364
    426
    media_image5.png
    Greyscale



 ; determining a portion of the environment associated with the sensor (as seen in figure 2, the sensor 110 is associated with the product loading space of the cart robot 100, see also paragraph 0082, the code input interface 110 may be disposed at a position adjacent to a product inlet for adding a product to or removing a product from the loading space)

    PNG
    media_image6.png
    587
    566
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    97
    415
    media_image7.png
    Greyscale


; receiving image data generated by a camera within the environment, the image data representing the portion of the environment associated with the sensor (see paragraph 0110 and figure 5, in step 530 the controller 190 may acquire one set of depth maps including a hand motion of the user, detected by the sensor 120, see paragraph 0045 the sensor may comprise a camera)

    PNG
    media_image8.png
    97
    415
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    254
    418
    media_image9.png
    Greyscale



; analyzing the image data (see figure 8 illustrating a depth map for analyzing a hand motion of a user, paragraphs 134 and 138)

    PNG
    media_image10.png
    672
    776
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    61
    412
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    128
    415
    media_image12.png
    Greyscale

; identifying, based at least in part on the analyzing, a hand represented in the image data (see paragraph 0138 and figure 8, the hand is detected in the image which is analogous to identifying a hand in the image); determining a user identifier associated with the hand (see paragraph 0051, the storage 150 may store data on the current user of the cart robot 100, the user data may be used for user identification of the cart robot 100)

    PNG
    media_image13.png
    170
    414
    media_image13.png
    Greyscale





; and updating virtual-cart data associated with the user identifier to indicate an item identifier associated with the item (paragraph 0118, the controller 190 adds product data corresponding to the product identification data recognized in step 610 to a shopping list in step 660, also see paragraph 0128 in the case of the product removal operation step 760 is performed, paragraph 0127 the controller 190 deletes product data corresponding to the product identification data recognized in step 710 from a shopping list in step 760).

    PNG
    media_image14.png
    183
    417
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    181
    421
    media_image15.png
    Greyscale


	Regarding claim 4, Ju discloses wherein the receiving the sensor data generated by the sensor comprises receiving scan data generated by a scanning device that scanned visual indicia associated with the item (see paragraph 0039 above).
Regarding claim 5, Ju discloses causing the one or more processors to perform an act comprising receiving data indicating a first time at which the sensor generated the sensor data, and wherein the analyzing comprises analyzing image data generated by the camera after the first time and within a threshold amount of time of the first time (see figure 8, note that Ju processes the images in real time thus the threshold amount of time would be inherently be determined by the frame rate of the camera taking the images to determine the motion between the first frame and the second frame, see paragraph 0081).

    PNG
    media_image16.png
    163
    410
    media_image16.png
    Greyscale

Regarding claim 6, Ju discloses determining the portion comprises determining a volume of interest (VOI) within the environment relative to the sensor; and the analyzing comprises analyzing at least a portion of the image data corresponding to the VOI (the volume of interest corresponds to the product loading space shown in figure 2 and detecting the hand as it enters the space, see figure 8).
Regarding claim 7, Ju discloses determining the portion comprises determining a volume of interest (VOI) within the environment relative to the sensor; the analyzing comprises analyzing at least a portion of the image data corresponding to the VOI; the identifying comprises identifying the hand after the hand enters the VOI (identifying the hand after the hand enters the product loading space, see figure 8)
	Regarding claim 8, Ju discloses the determining the portion comprises determining a volume of interest (VOI) within the environment relative to the sensor (the product loading space of figure 2); the analyzing comprises: analyzing at least a portion of a first frame of the image data corresponding to the VOI (see frame 810 of figure 8); and analyzing a least a portion of a second frame of the image data corresponding to the VOI (see at least 820); the identifying comprises: identifying, based at least in part on the analyzing of the at least the portion of the first frame, an empty hand within the VOI (see 840 of figure 8); and identifying, based at least in part on the analyzing of the at least the portion of the second frame, a full hand within the VOI (see 850 of figure 8).
	Regarding claim 10, Ju discloses the analyzing comprises: 41Atty. Ref. No.: AM2-2954US Client Ref. No.: P71320-USO1generating a segmentation map (see the depth maps of figure 8, the hands are segmented differently from the other parts) using a first frame of the image data, the segmentation map at least identifying a first set of pixels of the first frame corresponding to a hand of the user (see figure 8); and inputting, into a trained classifier, first data indicating the first set of pixels of the first frame corresponding to the hand of the user; the identifying comprises receiving, as output of the trained classifier, second data indicating that the hand received the item (see paragraph 0072)

    PNG
    media_image17.png
    167
    417
    media_image17.png
    Greyscale
.  
	Regarding claim 11, Ju discloses the determining the portion comprises determining a volume of interest (VOI) within the environment relative to the sensor; the analyzing comprises analyzing at least a portion of the image data corresponding to the VOI; the identifying comprises identifying the hand within the VOI; and the one or more computer-readable media further store computer-executable instructions that, when executed, cause the one or more processors to perform an act comprising identifying the item within the VOI (see figure 8, as discussed the volume of interest is the loading region of the cart).
Claims 12-17, and 19-20 are similarly analyzed to claims 3-8 and 10-11 respectively. 
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669